Citation Nr: 1530497	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-22 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a throat disability.

2.  Entitlement to service connection for a right-sided facial disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a bilateral leg disability, to include a neurologic disability of the right lower extremity.


REPRESENTATION

Appellant represented by:	Jeremy Ramsey, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.

These matters initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for a bilateral hip disability, leg problems, neuropathy of the right leg and foot, a right-sided facial disability, and throat problems.  The RO in Chicago, Illinois currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a September 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In September 2013, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In November 2013 and August and November 2014, the Board remanded these matters for further development.


The issues of entitlement to service connection for a throat disability, a bilateral leg disability, and a bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Right hemi-facial spasm did not have its clinical onset in service, was not exhibited within the first post service year, and is not otherwise related to active duty.


CONCLUSION OF LAW

Right hemi-facial spasm was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2007, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a right-sided facial disability on both a direct and secondary basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the January 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's September 2013 hearing, the undersigned identified the issues on appeal at that time (including entitlement to service connection for a right-sided facial disability), notified the Veteran of the evidence necessary to substantiate his underlying service connection claim, and asked him about the symptoms and history of his claimed disability.  Also, the Veteran provided testimony as the symptoms and history of his claimed disability and the treatment received for the disability.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained some of the Veteran's service treatment and personnel records, some of the identified relevant post-service private medical records, and all of the identified relevant post-service VA treatment records.  In addition, the Veteran was afforded a VA examination to assess the nature and etiology of his claimed right-sided facial disability and an opinion as to the etiology of this disability was obtained.

In its November 2013 and August and November 2014 remands, the Board instructed the AOJ to, among other things: attempt to obtain all available service treatment records, including any records pertaining to treatment following a motor vehicle accident in approximately February 1957 (including by way of contacting the National Personnel Records Center (NPRC); the Illinois National Guard; the Naval Hospital in Quantico, Virginia (Quantico); the hospital at Fort Belvoir (Fort Belvoir), and the hospital at Fort Leonard Wood (Fort Leonard Wood)); issue a formal finding of unavailability if any service treatment records were missing or otherwise unavailable; attempt to obtain any available Social Security Administration (SSA) disability records; ask the Veteran to complete an authorization so as to allow VA to obtain relevant treatment records from Med Plus Neck and Back Pain Center in Rockford, Illinois (Med Plus); and afford the Veteran a VA examination to obtain an opinion as to the nature and etiology of his claimed right-sided facial disability.

The AOJ contacted the NPRC, the Illinois National Guard, Quantico, Fort Belvoir, and Fort Leonard Wood and requested all available service treatment and personnel records on various dates in December 2013 and January and May 2014.  The Illinois National Guard responded with information concerning the Veteran's dates of service, but indicated that the Records Management Center in St. Louis, Missouri was to be contacted for any treatment records.  Fort Belvoir similarly responded that any records had been sent to the NPRC.  Information was received from Quantico and Fort Leonard Wood that no records pertaining to the Veteran were found at those facilities.  Moreover, the NPRC responded that all available records had already been furnished to the Records Management Center for upload to VBMS.

In a September 2014 letter, the Veteran was notified of the unavailability of additional service records and of the efforts that had been taken to obtain such records, he was asked to submit any such records in his possession, and he was notified that his claims could be decided within 10 days if no further evidence was received.  He did not specifically respond to the September 2014 letter.  Thus, the AOJ determined that any further efforts to obtain additional service records would be futile.  38 C.F.R. § 3.159(c)(1).

Destruction of service records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Where service records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records. As explained above, however, VA did ask the Veteran for copies of any records in his possession and he has not indicated that he has any service records in his possession.  Therefore, VA has no further duty to assist in obtaining any additional service records.

The AOJ contacted the SSA in December 2013 and requested all available records pertaining to any SSA claim submitted by the Veteran.  The SSA responded that no records could be sent and that further efforts to obtain any such records would be futile because the Veteran's medical records had been destroyed.  Therefore, the AOJ determined that any further efforts to obtain SSA disability records would be futile and VA has no further duty to assist in obtaining any available SSA disability records.  38 C.F.R. § 3.159(c)(1).

In January 2014, the AOJ sent the Veteran a letter and asked him to complete the appropriate release form so as to allow VA to obtain all available relevant treatment records from Med Plus Neck and Back Pain Center.  A copy of the release form (VA Form 21-4142) was included with the letter.  The Veteran did not subsequently submit any completed release form to allow VA to obtain additional private treatment records.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the appropriate release form so as to allow VA to obtain relevant private treatment records from Med Plus, VA has no further duty to attempt to obtain any additional private treatment records.

Moreover, a VA examination was conducted in February 2015 to assess the nature and etiology of the Veteran's claimed right-sided facial disability and an opinion was obtained as to the etiology of the disability.   This examination was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

Therefore, with regard to the claim of service connection for a right-sided facial disability, the AOJ substantially complied with all of the Board's pertinent November 2013 and August and November 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records or conducted additional examinations with respect to the claim of service connection for a right-sided facial disability.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the February 2015 VA examination report includes a diagnosis of a right hemi-facial spasm.  Thus, a current right-sided facial disability has been demonstrated.

The Veteran has essentially claimed that he began to experience right-sided facial problems in service following a motor vehicle accident in February 1957 and that he has experienced a continuity of symptomatology in the years since service.  He is competent to report right-sided facial problems in service as well as a continuity of symptomatology in the years since service.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.

Although the majority of the Veteran's service treatment records are unavailable, a November 1957 service treatment record confirms that he was involved in a motor vehicle accident in February 1957.  He reportedly was knocked unconscious for a few minutes as a result of the accident.  He was also involved in a motor vehicle accident "several years" earlier, which resulted in a laceration to his forehead without loss of consciousness.  However, there is no evidence of any complaints of or treatment for right-sided facial problems in the Veteran's available service treatment records.  

If a chronic disease, such as an organic disease of the nervous system, is shown in service and at any time thereafter, service connection will be conceded. 38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  In the present case, however, there is no evidence showing any diagnosed organic disease of the nervous system involving the right side of the face in service.  The Veteran has claimed that his right-sided facial symptoms began in service.  As explained below, however, any of his reports of such symptoms in service and in the years since that time are not credible.  Since there is no credible evidence to sufficiently identify any specific organic disease of the nervous system involving the right side of the face in service, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current right-sided facial disability did not manifest until years after service.  The earliest post-service clinical evidence of a possible right-sided facial disability is a December 1988 VA treatment record which reveals that the Veteran reported a 30 year history of right-sided weakness and episodes of tremors which were accompanied by blepharospasms.  He was diagnosed as having right-sided blepharospasms.  Also, the earliest objective lay evidence of a possible right-sided facial disability is an October 1989 statement from the Veteran in which he reported that he was experiencing problems with the right side of his face.  

There is no clinical or objective lay evidence of any earlier right-sided facial problems following service.  The Board acknowledges that there is subjective lay evidence of earlier right-sided facial problems following service in that the Veteran has reported a continuity of symptomatology in the years since service.  As explained below, however, the Board finds that the Veteran's reports concerning the history of his right-sided facial disability (including any reports of a continuity of symptomatology in the years since service) are not credible.

The absence of any objective clinical evidence or lay evidence of right-sided facial symptoms for over three decades after the Veteran's separation from service in May 1958 weighs against a finding that his current right-sided facial disability was present in service or in the year or years immediately after service.

The Veteran has provided inconsistent statements concerning the history of his right-sided facial symptoms.  For example, it has been claimed that such symptoms began in service following his motor vehicle accident in February 1957 and that such problems have continued in the years since that time.  However, the Veteran reported during an April 1992 VA consultation that he had experienced right-sided tremors for 30 years (i.e., since approximately 1962).  He reported during an April 1995 VA epilepsy clinic evaluation that hemi-facial spasms had been present since the 1960s.  A September 2014 VA addendum indicates that the right hemi-facial spasms had reportedly been occurring since 1977.  Moreover, the report of the February 2015 VA examination pertaining to the claimed right-sided facial disability reflects that the Veteran did not notice any right-sided facial problems (e.g., twitching) until approximately 10 years after his 1957 motor vehicle accident.

In light of the absence of any evidence of complaints of or treatment for right-sided facial problems in the Veteran's available service treatment records, the absence of any clinical evidence or lay evidence of right-sided facial symptoms for many years following service, and the Veteran's inconsistent statements concerning the history of his right-sided facial symptoms, the Board concludes that his reports concerning the history of his claimed right-sided facial disability (including any reports of a continuity of symptomatology in the years since service), are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

The only medical opinion of record indicates that the Veteran's current right hemi-facial spasm is not related to service.  The physician who conducted the February 2015 VA cranial nerve examination opined that it was not likely ("less likely as not") that the diagnosed right hemi-facial spasm had its onset during service (or within a year of service), was related to the Veteran's motor vehicle accident in service in 1957, or was related to any event in service.  He reasoned that a hemi-facial spasm is often idiopathic and when secondary hemi-facial spasm occurs due to an injury of the facial nerve, some anatomical finding on MRI of the brain would be expected.  However, there was no report of any such finding.  In addition, the Veteran did not report an injury to the right side of his face during any motor vehicle accident.

The February 2015 opinion does not explicitly acknowledge or discuss the Veteran's reports of a continuity of symptomatology in the years since service.  However, as explained above, any reports of a continuity of right-sided facial symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

The February 2015 opinion was otherwise based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

A June 2008 VA neurology outpatient treatment note indicates that the Veteran was experiencing pseudo/non-epileptic seizures and that these seizures were possibly due to his motor vehicle accident in 1957.  Also, this treatment record infers that his right hemi-facial spams were possibly related to his seizures.  However, service connection has not been granted for a seizure disorder, claims of service connection for a seizure disorder have previously been denied, and the Board most recently denied a petition to reopen a claim of service connection for a seizure disorder by way of a February 2000 decision.  Hence, any claim of service connection for a right-sided facial disability as secondary to a diagnosed seizure disorder is without legal merit. See 38 C.F.R. § 3.310 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may potentially lead to nerve damage is commonly known and, therefore, the Veteran's testimony that his right-sided facial disability is related to his in-service injury from a motor vehicle accident has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the February 2015 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

There is no other evidence of a relationship between the Veteran's current right-sided facial disability and service, and neither he nor his representative have alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current right-sided facial disability is related to service, manifested in service, or manifested within a year after his May 1958 separation from service. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this case, and the claim of service connection for a right-sided facial disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



ORDER

Entitlement to service connection for a right-sided facial disability is denied.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, VA examinations were conducted in February 2015 to assess the nature and etiology of any current throat and hip disabilities.  The examiners who conducted the throat examinations concluded that there was no evidence of any throat disability or condition and that the examinations were normal.  Therefore, no opinion was provided as to the etiology of any current throat disability.  

The reports of the February 2015 VA throat examinations are insufficient because although the examiners concluded that there was no evidence of a throat disability at the time of the examinations, they did not acknowledge or address a February 2009 VA gastroenterology procedure consultation note which includes findings of mild distal esophageal erosion and a wide open Schatzki ring just above the gastroesophageal junction.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received in August 2007, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  Therefore, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current throat disability.

As for the claimed bilateral hip disability, the Veteran was diagnosed as having right hip osteoarthritis during the February 2015 VA hip examination.  There was no evidence of any current left hip disability at the time of the examination.  The surgical resident who conducted the examination opined that the diagnosed right hip osteoarthritis was not likely ("less likely than not") to have had its clinical onset in service, had its clinical onset in the year immediately following service, be related to the Veteran's motor vehicle accident in 1957, or be related to any other disease or injury in service.  He reasoned, in pertinent part, that although the Veteran claimed that he had been experiencing right hip pain ever since his motor vehicle accident in 1957, there was no evidence of any hip condition in his records in the 1970s or until the late 2000s and 2010s.  The Veteran specifically claimed on his original request for compensation in 1977 that he only had a back and shoulder injury with loss of consciousness.  In order for osteoarthritis to develop from an injury, there must be an injury and the records did not show any such injury.

The February 2015 opinion pertaining to the Veteran's diagnosed right hip disability is insufficient because it is based upon an inaccurate history.  Although the examiner reasoned that there was no evidence of any hip condition in the 1970s or until the late 2000s and 2010s and that the Veteran only claimed back and shoulder problems on his initial 1977 claim, the Veteran did report on his March 1977 "Veteran's Application for Compensation or Pension" form (VA Form 21-526) that his back and shoulder were affecting his hips.  A May 1977 "Report of Medical Examination for Disability Evaluation" form (VA Form 21-2545) includes a handwritten reference to hip pain.  Also, a May 1977 VA psychiatric examination report indicates that the Veteran had reportedly bumped up against a pipe around his hip area and that he "ended up on the ground" and experienced "pain all the way across the sacroiliac junction."  

Hence, the February 2015 opinion pertaining to the claimed hip disability is based on an inaccurate history and is insufficient and a remand is also necessary to obtain a new opinion as to the etiology of the Veteran's current hip disability.  See Nieves-Rodriguez, 22 Vet. App. at 304; Boggs, 11 Vet. App. at 345; Kightly v, 6 Vet. App. at 205-06; Reonal, 5 Vet. App. at 460-61.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

The Veteran was afforded a VA knee and lower leg examination in February 2015 to assess the nature and etiology of any current bilateral leg disability.  The examiner initially stated that there was no evidence of any current leg disability (including neurologic disability), but then stated that the Veteran's "right leg weakness in the knee and feet [was] due to his lumbar radiculopathy as detailed on the Compensation and Pension Exam dated 04 May 2014 at the Madison VA Hospital."  A review of the Veteran's paperless records reveals that there is no VA examination report dated on May 4, 2014 in either VBMS or the Virtual VA system.  As this evidence reportedly contains information pertaining to a lower extremity neurologic disability, it is directly relevant to the issue of entitlement to service connection for a bilateral leg disability  Therefore, a remand is also necessary to attempt to obtain the identified May 2014 VA examination report and to otherwise secure any updated VA treatment records.

Additionally, the Veteran was never afforded a VA neurologic examination to assess the nature and etiology of any current neurologic disability involving the lower extremities.  As the Veteran's claim of service connection for a bilateral leg disability encompasses a claim of service connection for a neurologic disability of the right lower extremity and there is evidence of such a neurologic disability, he should be afforded a VA neurologic examination upon remand.




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all outstanding VA treatment records and examination reports, to specifically include:

(a)  the May 4, 2014 VA examination report that is referenced in the remarks section (section 15) of the February 2015 VA hip and thigh examination report;
(b)  all treatment records from the VA Medical Center in Madison, Wisconsin/the VA community based outpatient clinic in Rockford, Illinois dated from October 2014 through the present; and 
(c)  all relevant treatment records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If any of the above requested records do not exist or are otherwise unavailable, this fact shall be documented in the file.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA neurologic examination to determine the nature and etiology of any current neurologic disability of the lower extremities.  All indicated tests and studies shall be conducted.  

All relevant evidence contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current neurologic disability of the lower extremities identified (i.e. any neurologic disability of the lower extremities diagnosed since August 2007), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current disability had its clinical onset in service, had its clinical onset in the year immediately following service, is related to the Veteran's motor vehicle accident in service which resulted in unconsciousness, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner shall specifically acknowledge and comment on any neurologic disability of the lower extremities diagnosed since August 2007, the Veteran's motor vehicle accident and resulting unconsciousness in service in February 1957, a motor vehicle accident "several years" prior to service that resulted in a laceration to his forehead, a motor vehicle accident following service in June 1976 after which he complained of back pain, and the reports of a continuity of symptomatology in the years since service.

The absence of evidence of treatment for leg problems in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion.  

The examiner must provide reasons for each opinion given.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the February 2015 VA throat examination to review all relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand any records obtained pursuant to this remand, and provide a new opinion as to the etiology of the Veteran's current throat disability.

For any current throat disability identified (i.e. any throat disability diagnosed since August 2007 including but not limited to, the mild distal esophageal erosion and the wide open Schatzki ring identified in a February 2009 VA gastroenterology procedure consultation note), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current throat disability had its clinical onset in service, is related to the Veteran's motor vehicle accident in service which resulted in unconsciousness, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner shall specifically acknowledge and comment on any throat disabilities diagnosed since August 2007 (including, but not limited to, the mild distal esophageal erosion and the wide open Schatzki ring identified in a February 2009 VA gastroenterology procedure consultation note), the Veteran's motor vehicle accident and resulting unconsciousness in service in February 1957, a motor vehicle accident "several years" prior to service that resulted in a laceration to his forehead, a motor vehicle accident following service in June 1976 after which he complained of back pain, and the reports of a continuity of symptomatology in the years since service.
The absence of evidence of treatment for throat problems in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion.  

The examiner must provide reasons for each opinion given.

If the February 2015 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the February 2015 VA hip and thigh examination to review all relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, and provide a new opinion as to the etiology of the Veteran's current hip disability.

For any current hip disability identified (i.e. any hip disability diagnosed since August 2007), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current hip disability had its clinical onset in service, had its clinical onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's motor vehicle accident in service which resulted in unconsciousness, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner shall specifically acknowledge and comment on any hip disabilities diagnosed since August 2007, the Veteran's motor vehicle accident and resulting unconsciousness in service in February 1957, a motor vehicle accident "several years" prior to service that resulted in a laceration to his forehead, a motor vehicle accident following service in June 1976 after which he complained of back pain, the March 1977 "Veteran's Application for Compensation or Pension" form (VA Form 21-526) on which the Veteran reported that his back and shoulder were affecting his hips, the May 1977 "Report of Medical Examination for Disability Evaluation" (VA Form 21-2545) which includes a handwritten reference to hip pain, the May 1977 VA psychiatric examination report which indicates that the Veteran experienced "pain all the way across the sacroiliac junction" when he hit his hip against a pipe, and the reports of a continuity of symptomatology in the years since service.

The absence of evidence of treatment for hip problems in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion.  

The examiner must provide reasons for each opinion given.

If the February 2015 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


